Citation Nr: 1823793	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for headaches, and if so, whether service connection is warranted.

2. Entitlement to an increased rating for inguinal hernia repair.

3. Entitlement to an initial increased rating for right orchiectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to February 1960.

These matters come to the Board of Veteran's Appeals (Board) on appeal from March 2012 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in February 2018.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the increased rating claims.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).






FINDINGS OF FACT

1. An unappealed August 2008 rating decision denied service connection for headaches and is final.

2. Some of the evidence received since the unappealed August 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for headaches.

3. The Veteran's chronic headaches had their onset during active service.

4. Since undergoing surgical correction of an inguinal hernia, the hernia has not recurred, is not manifested by protrusion of any kind, and does not require the use of a truss or belt.  The residuals of the inguinal hernia repair, however, are characterized by pain.  

5. The Veteran's left testicle is intact and functional.  The residuals of the right orchiectomy are characterized by pain.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and thus, the criteria for reopening the claim for service connection for headaches have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. The criteria for service connection for headaches have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3. The criteria for an increased rating of 10 percent for pain associated with the residuals of an inguinal hernia repair have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 -4.14, 4.114, Diagnostic Code 7338; 4.124a, Diagnostic Code 8530 (2017).

4. The criteria for a compensable rating for the residuals of a right orchiectomy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115 (b), Diagnostic Code 7524 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
The Veteran's claim for service connection for headaches was initially denied by way of an August 2008 rating decision.  The claim was denied because there was no evidence submitted to indicate a permanent residual or chronic disability.  The Veteran was notified of the decision in an August 2008 letter, but did not appeal or submit relevant evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).
Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2017).
New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Since the August 2008 denial, new evidence in the form of treatment records, VA examinations, letters, and lay statements has been associated with the claims file.  Some of that evidence is also material.
Specifically, the evidence added to the record since August 2008 includes September 2014 VA records documenting the Veteran's complaint of headaches and request for medicine, and a January 2014 VA examination report in which the examiner diagnosed the Veteran with chronic non-progressive headaches.  As the foregoing evidence suggests that the Veteran has a chronic disability, it relates to an unestablished fact that is necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for headaches is reopened.
Service Connection
The Veteran seeks service connection for headaches.  Specifically, he asserts that he has headaches as a result of exposure to loud airplane noises without hearing protection. 
Generally, establishing service connection requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).
Additionally, headaches are classified as an "other organic disease of the nervous system," and service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service, or if the Veteran displays continuity of symptomatology since service.  See 38 C.F.R. § 3.303 (b), 3.307(a)(3), 3.309(a).
Here, a current disability is confirmed by the evidence of record.  Specifically, during a January 2014 VA examination, the examiner diagnosed the Veteran with chronic non-progressive headaches.
Next, in addressing in service incurrence, the Board first notes that, as a layperson, the Veteran is competent to describe and identify a headache.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a veteran is competent to report on all things of which he has personal knowledge derived from his own senses).  The Veteran testified during the February 2018 Board hearing that he first experienced headaches in service caused by loud airplane noises.  See Hearing Transcript at 6-7.  The Veteran then stated that he has suffered from headaches ever since. Id.   
The Board finds the Veteran's testimony regarding his in-service incurrence and continuity of symptomatology to be credible.  In support of his claim, the Veteran's service treatment records (STRs) document that the Veteran complained of frequent severe headaches during service.
The Board notes that the evidence of record includes a January 2014 VA opinion which found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had headaches during the summer of 1958 which subsided, as of October 1958.  The Veteran stated at his February 1960 separation examination that he had not had headaches since 1958, suggesting that the Veteran's headaches in service were not chronic.   
However, during the February 2018 Board hearing, the Veteran clarified that the headaches were chronic and on-going.  He reported that he did not report the headaches on the February 1960 separation examination because he was self-medicating and eager to get back to civilian life.
Given the Veteran's competent and credible testimony regarding the chronic nature of headaches that began in service, the Board resolves all doubt in favor of the Veteran, and finds that service connection for headaches is warranted.
Increased Rating
Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017).
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
Inguinal Hernia Repair
The Veteran contends that he is entitled to a higher rating for his service-connected inguinal hernia repair currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7338.
Under Diagnostic Code 7338, a post-operative recurrent inguinal hernia that is readily reducible, well supported by truss or belt is assigned a 10 percent disability rating.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is assigned a 30 percent disability rating.  Lastly, a large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.
Since undergoing surgical correction of an inguinal hernia, the Veteran's hernia has not recurred, is not manifested by protrusion of any kind, and does not require the use of a truss or belt.  As such, the criteria for a compensable rating pursuant to the diagnostic criteria of Diagnostic Code 7338 are not met.
The residuals of the inguinal hernia repair, however, are characterized by pain, such that an increased rating of 10 percent is warranted for an analogous rating pursuant to the criteria pertaining to ilio-inguinal/genitofemoral neuralgia.  Diagnostic Code 8530 provides that a noncompensable evaluation is warranted for mild to moderate paralysis of the ilio-inguinal nerve.  A 10 percent evaluation requires severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  The Veteran's private treatment records and VA treatment records document his complaint of constant testicular pain, swelling, and functional impairment in sitting, present since the 1950s when he had bilateral hernia surgery, and increasing over the years.  The Veteran's VA treatment records also document ilio-inguinal/genitofemoral neuralgia and ilio-inguinal and genitofemoral nerve blocks for his testicular pain with no relief.  See March 2015 VA Muskogee Records.
Resolving all doubt in favor of the Veteran, the Board finds that the assignment of a separate 10 percent rating (the highest rating available) under Diagnostic Code 8530 is warranted throughout the period on appeal for the Veteran's ilio-inguinal/genitofemoral neuralgia associated with his inguinal hernia repair, based on the Veteran's report of chronic testicular pain ranging from dull to intense in severity, tenderness, swelling, and functional impairment in sitting; and VA treatment records documenting ilio-inguinal and genitofemoral nerve blocks.  
The Board has also considered whether a higher rating is warranted based on the scar residuals of the hernia repair, but finds that it is not.  The Veteran's bilateral inguinal hernia repair scar is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.
Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805.
Diagnostic Code 7801 provides that scars not of the head, face or neck that are deep and nonlinear warrant a 10 percent rating when they cover an area or areas of at least 6 square inches (or 39 sq. cm.) but less than 12 sq. in. (77 sq. cm.)  A 20 percent rating is warranted if the scar covers an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.).  A 30 percent rating is warranted if the scar covers an area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.).  A 40 percent rating is warranted if the scar covers an area or areas of 144 sq. in. (929 sq. cm.) or greater. 
Diagnostic Code 7802 provides that a maximum 10 percent rating is warranted for a scar not of the head, face, or neck that is superficial and nonlinear and exceeds an area of 144 sq. in. (929 sq. cm.) or greater.  
Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  
The February 2012 and January 2014 VA examiners noted scars associated with the Veteran's inguinal hernia, but they were not painful and/or unstable, or the total area greater than 39 square centimeters (6 square inches).
The Veteran was afforded a January 2014 VA scars/disfigurement examination.  The January 2014 VA examiner noted bilateral inguinal hernia repair scars, but noted that the scars were not painful or unstable.  The examiner also noted that the scars were linear, 11.5 centimeters and 3.0 centimeters in length, and did not result in limitation of function.
Based on the foregoing, the Board finds that the Veteran's bilateral inguinal hernia scar is consistent with the noncompensable rating currently assigned under Diagnostic Code 7805.  There is nothing to support any additional disabling effects caused by the Veteran's scarring, the scars are not documented as unstable or painful, and the surface area of the Veteran's scars are less than required for a 10 percent rating under the diagnostic codes.  The preponderance of the evidence is against the assignment of a compensable rating for the scar residuals at any point during the period on appeal.
Right Orchiectomy
The Veteran contends that he is entitled to a higher rating for his service-connected right orchiectomy residuals currently rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7524.
Diagnostic Code 7524 provides a 0 percent rating when there is complete removal of one of the testis.  A 30 percent rating is warranted when there is complete removal of both testes.  A note to the diagnostic code provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, a rating of 30 percent will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2017).
The Veteran was afforded a VA examination in January 2013.  The January 2013 VA examiner documented a right orchiectomy.  The examination was negative for voiding dysfunction, urinary tract/ kidney infection, erectile dysfunction, retrograde ejaculation, chronic epididymitis, epididymo-orchitis, and prostatitis.  Physical examination revealed a normal penis, normal left testicle, and normal epididymis.  
The Veteran was also afforded a VA examination in January 2014.  The January 2014 VA examiner documented erectile dysfunction, testis removal, prostate hypertrophy, and right orchiectomy.  The examiner also documented voiding dysfunction; and chronic prostatitis.  However, physical examination revealed a normal penis and left testicle.  
The Veteran's private treatment records and VA treatment records document a history of a right orchiectomy and chronic pain, but are void of evidence of complete removal of both testes; or absence or nonfunctioning of the left testis.
Based on the foregoing, including January 2013 and January 2014 VA examinations which do not show that the Veteran has had both testes removed and show the remaining testis in normal functioning condition.  The Board finds that the criteria for a 30 percent rating under Diagnostic Code 7524 are not met.
Next the Board will consider whether a separate compensable rating is warranted for the Veteran's right orchiectomy under additional applicable rating codes.
The Board finds that the Veteran's right orchiectomy does not qualify for a separate compensable evaluation under Diagnostic Codes 7520, 7521, 7522, and 7523 because the evidence of record does not show and the Veteran does not state that there is deformity of the penis, removal of the glans or more than half the penis, or atrophy.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522, 7523.
The Board acknowledges that the January 2014 VA examiner documented erectile dysfunction, voiding dysfunction, and prostatitis.  However, there is no indication that these conditions are related to the Veteran's service-connected right orchiectomy.  The January 2014 VA examiner indicated that both the Veteran's voiding dysfunction, and his erectile dysfunction were related to his prostate condition.  The Veteran was diagnosed with prostate hypertrophy which is age-associated prostate gland enlargement.  See January 2013 VA examination report.  The January 2013 VA examiner opined that the Veteran's prostatism, renal cell carcinoma of the kidney, and urinary tract infections were conditions found frequently in the elderly male population.  The examiner stated that there was nothing to associate these conditions with the Veteran's previous injury.  See January 2013 VA Examination.   
The Board has considered whether the Veteran is entitled to an increased rating based on pain, but finds that, pursuant to the decision herein, the Veteran is currently in receipt of the maximum available rating under the applicable diagnostic code - Diagnostic Code 8530.  As such, the award of a rating under Diagnostic Code 8530 would amount to pyramiding.  See 38 C.F.R. § 4.14 (2017). 
ORDER

New and material evidence having been received, reopening of the claim for service connection for headaches, is granted.

Service connection for headaches is granted.

An increased rating of 10 percent for pain associated with the residuals of an inguinal hernia repair is granted.

A compensable rating for the residuals of a right orchiectomy is denied.



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


